 WALKERELECTRIC CO.481Walker Electric Co.,Inc. and Richard O. Holcomb,Jr. Case 25-CA-6656July 25, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn April 7, 1975, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedlimited exceptions and a brief in support of the Ad-ministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order as modified herein.The General Counsel excepted to the Administra-tive Law Judge's failure to order Respondent to re-store Charging Party Richard Holcomb to his posi-tion as warehouse leadman. We find merit in thisexception.In September 1974, shortly after he testifiedagainst the Company in grievance proceedings be-fore an arbitrator, Holcomb was demoted from hisposition as warehouse leadman. As a consequence ofthis demotion, Holcomb lost the additional 25 centsper hour paid to the leadman under the collective-bargaining agreement.Although the Administrative Law Judge conclud-ed that the action taken against Holcomb in Septem-ber was motivated by the Company's desire to retali-ate against Holcomb for his role in pressing thegrievances, his recommended Order merely requiredRespondent to restore the 25-cent-per-hour pay cutand to make Holcomb otherwise whole for any mon-ey he may have lost by reason of the discriminationagainst him.3iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDryWall Products,Inc, 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.2 The GeneralCounsel has excepted to the Administrative Law Judge'sfailure to make additional findings of unlawful threats.We find it unneces-saryto pass on these exceptions,since any additional findings would merelybe cumulative and, therefore,would not affect our remedy herein.The Administrative Law Judge explained his fail-uretorecommend a remedy that includedHolcomb's reinstatement as warehouse leadman byobserving that Holcomb had not been "removedfrom his job," this apparently in reference to the factthatHolcomb continued to work as a warehouse-man. Furthermore, the Administrative Law Judge as-serted that reinstatement was not justified here be-cause "it is a border line question whether he[Holcomb] was functioning on behalf of manage-ment or not."Contrary to the Administrative Law Judge, weconclude that the circumstances of this case requirethat we order Respondent to reinstate Holcomb andthus to restore thestatus quo ante.In this regard wenote that under Section 10(c) of the Act this Board ischarged with ordering "such affirmative action aswill effectuate the policies of this Act." Furthermore,we note that an employee is entitled to relief fromany personnel action undertaken for discriminatorymotives whether such action be discharge, transfer,or, as here, demotion.4Tan-Tar-A Resort,198 NLRB1104 (1972). Accordingly, we shall modify the Ad-ministrative Law Judge's recommended Order andgrant the Charging Party the full and effective reme-dy to which he is entitled.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, WalkerElectric Co., Inc., Terre Haute, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order, as so modified:1.Substitute the following for existing paragraph1(a):"(a)Reducing the pay of employees and demotingthem or in any other manner discriminating against3The Administrative Law Judge found that an earlierpay cutof 25 centsper hour in Holcomb'swage rate was unlawfully motivated, and recom-mended that the Company also be ordered to restore this pay cut if in factithad not alreadydone so.°For the first time in its exceptions the Respondent urges that Holcombwas a supervisor as that term is defined in the Act and hence is without theprotection of- the Act.Respondent's contention in this regard apparentlystems from the Administrative Law Judge's comment concerning the "bor-der line" nature of Holcomb's dutiesThe recordindicates that at some timein the spring of 1974 Warehouse ForemanJerryMonroe took on additionalduties as a salesman.However,the record also shows that Monroe contin-ued to function as warehouse foreman and that Holcomb and the otherwarehousemen continued to regard him as the immediate warehouse super-visorAlthough Holcomb in his capacity as leadman did direct warehouseemployees in the routine performance of their duties, there is no evidencethat he was clothed with or exercised powers that the Board regards asindicia of supervisory statusAccordingly,we find that the Respondent'sexception lacks merit. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem because of their union activities or becausebargaining or other mutual aid or protection, orthey file grievances pursuant to a collective-bargain-ing agreement."2.Substitute the following for existing paragraph2(a):"(a)Restore to Richard Holcomb the reduction inhourly pay imposed upon him in June and again inSeptember of 1974, in the manner set forth in thesection herein called "The Remedy"; offer RichardHolcomb immediate and full reinstatement to hisformer position as warehouse leadman, with all du-ties and functions, or, if that position no longer ex-ists,to a substantially equivalent position, withoutprejudice to his seniority or other rights and privi-leges previously enjoyed."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar asitallegesunfair labor practices not found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board having found,after a trial,that we violatedthe Federal law by de-moting and reducingthe pay ofan employee becausehe processed grievances or engaged in union activi-ties:WE WILL NOT discriminate against employeesor reduce their hourly pay or demote them be-cause they file grievances pursuant to a unioncontract or otherwise engage in union activities.WE WILL make Richard Holcomb whole forany earnings he lost as a result of our discrimi-nation against him, plus 6-percent interest, andwe will reinstate him to his position as ware-house leadman or, if that position no longer ex-ists, to a substantially equivalent position, with-out prejudice to any seniority or other rights andprivileges previously enjoyed.WE WILL NOT threaten to discontinue Christ-mas bonuses unless our employees cease filinggrievances through their Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, tojoin or assist Local 144, Teamsters, Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization, and to engage in otherconcerted activities for the purpose of collectiveto refrain from any and all such activities.WALKER ELECTRIC CO., INC.DECISIONSTATEMENT OF THE CASETHOMAS A RICCI, Administrative Law Judge: A hearingin this proceeding was held on January 23, 1975, at TerreHaute,Indiana, on complaint of the General CounselagainstWalker Electric Co., Inc., herein called the Respon-dent or the Company. The charge was filed by Richard O.Holcomb, an individual, on November 1, 1974, and thecomplaintissued onDecember 5, 1974. The sole issue ofthe case iswhether Holcomb, an employee of the Respon-dent, sufferedillegal discriminationin employment in vio-lation of Section 8(a)(3) of the Act because of his unionactivities. Briefs werefiled by the General Counsel and theRespondent.IUpon the entire record and from my observation of thewitnessesImake the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is engaged in the wholesale sale anddistribution of appliances, electrical equipment, and relat-ed products, with its principal place of business in TerreHaute, Indiana. During the past year, a representative peri-od, in the course of its business it purchased and had deliv-ered to that location goods and materials valued in excessof $50,000 from out-of-state sources. During the same peri-od it sold products from this location valued in excess of$50,000 shipped to out-of-state locations. Its gross volumeof sales business annually exceeds $500,000. I find that theRespondent is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATIONINVOLVEDIfind that Local 144, Teamsters, Chauffeurs,Ware-housemen and Helpers of America, herein called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESAmong the groupings of employees which the Respon-dent uses in its wholesale electrical equipment distributionbusiness is a warehouse, where about 10 persons, calledwarehousemen, work. There has normally been a foreman1The hearing was continuedsine die onJanuary 23so thata depositioncould be taken of Joe Walker,a witness for the Respondent.By stipulationdated March10, 1975,the parties agreedto placeinto evidencethe deposi-tion of that witness; marked Resp.Exh. 3, the deposition was accordinglyreceived into evidence and the hearing was closedon March 13, 1975. WALKER ELECTRIC CO.483in charge over these men, and a leadman too. There is alsowhat is called a kitchen department;apparently this isphysicallyseparate from the major warehouse,but alsocontainsa display ofkitchen equipment and a certainamount of stored such equipment,all for sale.There arealso salesmen,working both in the frontoffices and awayfrom the premises, truckdrivers,and other categories in anearby buildingused in the Respondent's business.In December1972 the Companyentered into a collec-tive-bargaining agreementwithTeamsters,Chauffeurs,Warehousemen and HelpersLocal Union No. 144, for aunit including shipping clerks,warehousemen,order fillers,etc.Holcomb, the Charging Party here,now 8-1/2 years anemployee ofthe Company,firstwasa driver, but by 1972had for several years been assistant foreman in the ware-house and also leadman.He continued as a leadman evenafter the contract was made.The firstunion steward underthe contract was J.Rogers,Sr., and in 1973 Holcomb wasdesignated steward in his place.Throughoutthe events giv-ing rise to this proceeding-from the firstday the unioncontractwas made to the close of the hearing-all partieswere in agreement that Holcomb was not a supervisorwithin themeaning ofthe Act, but only a rank-and-fileemployee entitled to all the protection of the statute.One other very pertinentfact must be made clear at theoutset.In the springof 1974 Holcombwas giving orders tothe otheremployees in the warehouse-assigning work,telling themwhat to doand when,seeing thatthe workflowed. The nominalforeman ofthe department-JerryMonroe-had for some months been made a salesman, athis own request;theCompany likedhim andthereforeobliged himin this way. He workedat a desk in the officesat the frontof the building;the warehouse is in the rear.With this,leadmanHolcomb obviouslyhad even more"leading" todo than wouldhad been the case with a "fore-man" working with the men in the same area.And therecord shows with utmostclarity thatmanagement wasvery pleased with thearrangement.By June1974 there hadalready forseveral months been many complaintsby ware-housemen that Holcomb was too dictatorial in orderingpeople aroundto work,and what right did he have assign-ing work so pressingly and high-handedlyanyway?-heonly aleadman? TheCompany ignoredall of these com-plaints-an understandable reaction.On successive Saturdays in June-on the 1st and on the8th-some kitchen equipment had to be moved in, or outof the kitchen department and its separate warehouse. Thework was doneby a supervisorthere and by some sales-men. Holcomb, the union steward,thought that work be-longed to the warehousemen,under the Teamsters con-tract,talked to some of his men,and was instrumental inhaving them file grievances,claiming the money must nowbe paid the warehousemen although they had not done thework. Two writtengrievances were filed over the June 1incident-one byJ.Rogers, Sr., and one by HermanScharf, bothon June 4 and both claiming 8 hourspay. Twoothers were filed over the June 8 incident,again one byRogers and the otherby Holcombhimself,these on June14 andagain both claiming 8hours' pay.There hadnever previously been any grievances pro-cessed under the contract then in effect covering the ware-house employees.On June 9 the Respondent cutHolcomb's hourly pay by 25 cents.The complaint allegesthis was punishment by management for having instigatedthe grievances and therefore a discrimination in employ-ment violative of Section8(a)(3) of the Act.On July 11Holcomb filed still another grievance in hisown name,claiming that the 25-cents-per-hour reductionin his pay violated the contract then in effect.All five of the grievances went to arbitration,and therewas a hearing before the arbitrator on September 18, 1974.Holcomb was the only witness who testified on behalf ofthe Union and in support of the grievances.Two days laterhe was removed from his position as leadman and lost an-other 25 cents in hourly pay. Again the complaint calls thissecond reduction in pay unlawful discrimination and a fur-ther violation of Section 8(a)(3).The Respondent denies any improper intent in either ofthe two 25-cent reductions in pay.As to the first,the Re-spondent explains it on the simple ground that Holcombhad erroneously been overpaid 25 cents per hour since wayback in December 1972 when the Union contract wasagreed upon,and that the change back,when made, wasno more than a correction of an old mistake.The removalof Holcomb from his position as a leadman,and the fur-ther loss of 25 cents in pay,was forced upon it,accordingto the Respondent,by the complaints of warehousementhat they could not get along with the man,indeed that-some had threatened to quit unless someone else wereplaced in authority to look over them.The Respondentinsists the business of filing and processing the grievanceshad nothing to do with either change in pay.OtherPertinentFacts; ConclusionThe extraordinarytiming ofthe criticalevents gives riseto so strong an inferenceof causal relationshipthat absentthe most convincing affirmativeevidenceof unrelated mo-tivation in the Respondent,a conclusion of illegal intentagainst Holcomb iscompelled. For almost 2 years the lead-man waspaid $4.50 or $4.75 per hour;he was never crit-icized forhis work. Indeed management must have had atruly highopinion of his competence, if they couldagree tohave the foremanof the department virtually leave thewarehouse and pursue a career as a salesman elsewhere.The personnel director, Lowell Jackson,testified in detailof his tremendousconcern over this 25-cent matter, how he"explained. . .the situation" to the company lawyer, Mr.Duffy: "I contactedMr. Duffy on three or fourdifferentoccasionsby telephone,"asking thelawyer to tryto bring"this thing to ahead" directly withthe Teamsters businessrepresentative.The Respondent'switnesses tried to createthe impression this 25 cents had long raised a furor amongthe employees,but the testimonyshows onlythe following.(1)When he saw his firstpaycheckat the time the contractwas made,about a yearand a half beforeJuly 1974, Hol-comb wonderedwhether it was rightor wrong;nothingwas done aboutthe doubt then and the Companyjust con-tinued payinghim what, without a doubt,it thought right.(2) Some monthsbefore July 1974 oneor more plain ware-housemenasked could they be paid 25 cents perhour morewheneverthey substitutedas leadmanduring Holcomb's 484DECISIONS OF NATIONAL LABOR, RELATIONS BOARDabsence; they did not receive it. Beyond this there was noproblem so significant that it had to"come to a head," orrequired multiple calls for legal assistance.Holcomb testified that on June 6 or 7 (this was 2 daysafter the first grievances over the kitchen department workwere filed) Jackson told him he as being overpaid 25 centsand "if it became necessary he could even take me to courtto get it back." Holcomb said the contract called for themoney, and then asked "why this was happening" to him.Still according to Holcomb,Jackson "mentioned this thingat the kitchen . . . that it was primarily because of thetrouble at the kitchen division also." On June 9 his pay wasreduced.On direct examination Jackson denied referring to thegrievances when telling Holcomb he was overpaid. Was heaware of the grievances at that moment? "Idon't think so.I think this was a few days before the grievances were evenin our hands." Richard Walker, vice president, had alreadytestified he had nothing to do with grievances, they nor-mally do not come to his attention.On cross-examinationJackson was asked how quickly do grievances reach him."I would say if they are filed one day that they are in myhands the same day. I know about them." And then: "Q.... when did you speak to Mr. Holcomb about the twen-ty-fivecent increase? A. It had tobe sometime after June 4because of the pay schedule ...." Jackson was not a con-vincing witness.Thereismore direct evidence that management knewabout and resented Holcomb's attitude as to who was sup-posed to do the kitchen department work, and his activityin pushingthemerits of the grievances already filed. JoeWalker, company president and the father of RichardWalker, talked to him in the presence of others on June 5.Holcomb testified that the owner loudly and forcefully ex-pressed dissatisfaction with his work.A. He told me that he was very dissatisfied with mywork. He indicated to me that the work at the kitchendivision was not our work; he told me that he wasdissatisfiedwith the appearance, that the place wasdirty,that the corners needed cleaning. I asked himwhat he wanted done first. Did he want the cornerscleaned or did he want the work done? He said hewanted the work done, and, again, he emphasized thathe was very dissatisfied with my work and that hewould be watching me. He repeated this several timesthat he would be watching me.Q. You said that he said that the work in the kitch-en area wasnot your work?A. Yes.Q. Do you know what he was referring to?A. He was referring to the grievances.Q.Whatgrievances?A. The grievances that I processed.JUDGE:What did he say?WITNESS:He said that the work was not our work.By M.S. Cooper:Q. How do you know he was referring to the workof the kitchen area?A. I hadjust processed two grievances I believe itwas the day prior to this and he said that this thingthat the kitchen division I was wrong that it was notour work.Holcomb continued to testify that at this point the son,RichardWalker, came by, joined in and: "He said thatthere probably wouldn't be any bonus paid over the trou-ble we were having at the kitchen division . . . . A. Whatwas said in that conversation by you and by Mr. Walkerboth? . . . A. He said that over the grievances of the kitch-en division there would not be any bonus paid."The president was unable to testify at the hearing and inhis deposition, given 3 weeks after the end of the oral hear-ing, denied there was any reference to grievances duringhis diatribe against Holcomb; he said the talk occurredearly in May. He also said that Holcomb then became up-set and "proceeded to tell me he didn't take orders fromme that he took his orders from the Union . . . I take myinstructionsfrom the Union." Walker continued that atthis point,his son,hearing"this loud conversation," cameby and said "if this thing kept on there wasn't going to beany bonus for anyone this year."Consistent with the record as a whole, the president, too,said the man for years had been absolutely a competentand satisfactory employee. "I have never at any time saidanything about Mr. Holcomb about his work . . . I neverhad complaintsagainstMr. Holcomb." What was it at thatparticular moment that provoked so sudden an unprece-dented outburst? Holcomb said it was because of the griev-ances;Joe Walker said not so. The answer is clear enoughinRichard Walker's testimony, for when called as a de-fense witness he virtually corroborated Holcomb. He wasasked to repeat what he had said about possible loss ofbonus when he heard his father talking with Holcomb andother employees-whenever it was that the criticism by thepresident was being voiced. His testimony follows:I spoke about the trouble that it was causing theCompany, the interruption of work at different times,some of the petty things I assumed were unnecessaryas an officer of the Company, I could see where a lotof this was becoming very expensive. I had knowledgeof expenses that were quite large and I made a state-ment back there for whatever good it would do that ifthings like this, as I recall my words, if things like thiskeep continuing I don't see how we will be able to paya bonus toanybody.i#Imentioned the fact that I had seen,I had just seenan invoice I think it was $1200 and that was partlywhat I had reference to. My thought was in mention-ing this that maybe everybody will get together andsay, hey, look; maybe they don't know thisis costingmoney. I thought with that point in mind that maybesome of the others would get together and talk to eachother and say, well, look, let's try to find another wayto solve these things.JUDGE: In the way of solving what?WITNESS: The grievances, some of the grievancesthat I thought were little unnecessary to go throughthe arbitration and things of that nature. I thought we WALKER ELECTRIC CO.485could solve the cabinet situation or something thathappened once in 6 years that we take down a display.The word "cabinet" from the manager at that point ofhis testimony referred to certain of the kitchen equipmentkept in the kitchen department, or kitchen warehouse,meaning kitchen cabinets, the type of equipment includedin the things the Respondent sells. And the word "display"as used by the witness had reference, clearly upon the rec-ord as a whole, to the fact that in the kitchen departmentor warehouse, kitchen equipment was also placed on dis-play for customers to see.I read the son's testimony as corroboration of that ofHolcomb. I credit Holcomb against Joe Walker andagainst Jackson. I find the Respondent cut his pay by 25cents per hour to punish him for having filed the griev-ances, and to deter him from pushing them further, andthereby violated Section 8(a)(3) of the Act. It may well bethat in the conversation that day, and it must have come inJune, after the grievances were filed, Holcomb told theboss he took his orders from the Union. If he did, logicdictates an inference he must have been referring to theright to file grievances, and the right to claim the kitchenwarehouse work as belonging to the Teamsters members. Icannot believe a leadman, so many years highly regardedby management, would say to the company president thaton the question of whetherthe refusecans should be cov-ered he would heed the advice of the Union and not that ofhis employer.I also find that Manager Richard Walker's threat, voicedto Holcomb and the employees then present, that the Re-spondent would withhold the Christmas bonus unless theemployees ceased filing grievances under the union con-tract, constituted a violation of Section 8(a)(1) of the Actchargeable to the Respondent.I reach the same conclusion as to the second reductionin pay 3 months later. Indifferent to the Walkers' admoni-tions to him not to press the Saturday work grievances onthe ground that the Company could not afford to pay, heappeared as the sole witness,again pressing for moneyfrom the Company on September 18 before the arbitrator.According to the Walkers,on September 19 a new manwas offered the job as foreman in fact over the warehouse,and on September 20 Holcomb was told that he was nolonger leadman, with consequent loss of another 25 centsin pay. None of the assertions offered in explanation ofwhy this action came at exactly that time, and not beforeor later,is convincing.The basic affirmative defense is that Holcomb ceasedbeing leadman because he could not get along with thewarehousemen.As articulated in descriptive adjectives theproblem was called one of personality conflict, clash oftemperaments,Holcomb favoring one warehouseman (abrother-in-law) over others,his unpleasant mannerisms, hisanimosity, etc. Trouble there was between Holcomb andthe men under him, for on June 19, 1974, seven of the ninesigned a petition to the Company asking his removal asleadman. But none of the conclusionary descriptive lan-guage can alter the direct evidence of what exactly the menresented, and it was Holcomb's insistence that they allwork, and work hard. Thus Manager Walker said that awarehouseman named Powell said to him: " `... he [Hol-comb] keeps telling me to do this and do that' and he says,Idon't know whether I am coming or going . . . . Aboutthe time I get ready to take my deliveries out he tells me togo unload a kitchen or something."' Another warehouse-man, Hamilton, also testified about Powell's complaintagainst the leadman: "Tom [Powell] was mad because .. .he had just took one out and he came right back and theysent him out with another one, and he thought that one ofus other guys should have done it." The foreman, Monroe,testified an employee named Meyers complained to him:"that he [Meyers] would take the orders back and some ofthe guys would be standing and instead of Dick tellingthem to fill the orders he would have him go ahead and fillthem when he had a man standing there which should havebeen filling them...." Meyers himself made his com-plaint clearer: "at the time he was leadman he would orderjobs to be done that they felt like he wasn't entitled to giveorders; . . . They said that he was giving orders that hehad no right to . . . . That he was giving orders that hehad no right to give; that he was not the foreman; that hewas a leadman. They did not think that they had to followorders that he told them to do." Meyers also testified thathe signed the June petition against Holcomb because an-other warehouseman named Wilson told him "we don'tthink he is capable of holding his position anymore and heis giving too many orders and we don't think this is right."From the testimony of warehouseman Hughbanks: "WellDick was running the place not as a leadman but as aforeman which he was not." "Q. Was there any other rea-sons you signed the petition aside from that? A. No."There is evidence that complaints of this kind had cometomanagement quite before the signed employee petitionof June 19. The Company did nothing about them. I findtotally unpersuasive the purely self-serving and unsupport-ed statements that the Company waited until September tohire a foreman because it could not find a qualified man,and did not replace Holcomb as leadman for fear it had noright to do so without the Teamsters consent. ManagerWalker knows all about unions; he has been in collective-bargaining relations with the IBEW for his across-the-streetoperation-apparently unrelated to this electricalequipment wholesale business-for 25 years, negotiating anew contract every year. If he had any doubt aboutmanagement's right to decide who was to give work ordersto employees, all he had to do was ask the Teamsters busi-ness agent,and it would hardly have taken 3 months ormore.There is also indication on this record that one of thethings warehousemen came to hold against Holcomb wasthe very fact he had pushed the grievances over the kitchendepartment work. Why this should have been so, I do notunderstand, but that question is beside the point here. Thefact is all five of the grievances-four over the work assign-ment and the fifth over the 25 cents Holcomb lost inJune-prevailed before the arbitrator following Holcomb'ssupporting testimony. But the fact he proved to be right inhis grievances in no sense helps to prove the merits of thecomplaint in this case, for a man is protected when filing 486DECISIONSOF NATIONALLABOR RELATIONS BOARDgrievances regardlessof whether they aremeritorious ornot .2 By like reasoning,he may not be discharged,or sufferany discrimination in employment,because he files or in-stigates grievances,even where the employer wins them all.It is therefore no comfort to the defense that in the opinionof one person or another the question whether the Respon-dent had a contractual right to reduce Holcomb's pay wasa close one. The question here is not whether it violated thecontract in the cut in pay, but whether it cut the pay whenitdidfor reasonsproscribed by this statute.Ifind on the record as a whole that by reducingHolcomb's pay in September 1974 the Respondent com-mitted an unfair labor practice in violation of Section8(a)(3) of the Act.THE REMEDYRemedial action here requires that the Respondent raiseHolcomb's hourly rate of pay by 25 cents twice, and reim-burse him now for any money he may have lost because ofthe unlawful reductions of the past.There is some evidencein the record that the Respondent may already have com-plied with the decision of the arbitrator finding that thefirst cut in pay, of June 1974, was improper, and that it hasalready been restored to Holcomb, with compensation formoney lost. In that event, there would be no occasion toreimburse him twice as to that particular discrimination.Thereisalso no occasion here for reinstatement of anykind, for Holcomb was not removed from his job. I also donot think that the circumstances of the case justify an orderthat the Company restore Holcomb to the leadman's posi-tion he once held, for in truth it is a border line questionwhether he was functioning on behalf of management ornot. Indeed, perhaps there would be less occasion for un-fair labor practices in the future if a clearer distinction bemaintained between rank-and-file employees, with conse-quent membership in the Union,and those persons em-powered to see that people work the way the employerrequires.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of Re-spondent described in section I, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor dispute burden-ing and obstructing commerce and the free flow of com-merce.CONCLUSIONS OF LAW1.By reducing the hourly pay of Richard Holcomb inJune and again in September 1974, the Respondent hasengaged in and is engaging in unfair labor practices in vio-lation of Section 8(a)(3) of the Act.2.By the foregoing conduct and by threatening to dis-2Mushroom TransportationCo. Inc.,142 NLRB 1150 (1963).reversed onother grounds330 F.2d 683(C.A 3, 1964)See alsoNorthwestDrayage Co.201 NLRB749 (1973).continue a Christmas bonus unless the employees ceasefiling grievancesthrough their union, the Respondent hasengaged in and is engagingin violations of Section8(a)(1)of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of lawand entirerecord, and pursuant to Section 10(c) of the Act,Ihereby issue the following recommended:ORDER3The Respondent, Walker Electric Co., Inc., Terre Haute,Indiana,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Reducing the pay of employees or in any other man-ner discriminating against them because of their union ac-tivities or because they file grievances pursuant to a collec-tive-bargaining agreement.(b)Threatening to discontinue Christmas bonuses un-less the employees cease filing grievances through theirunion.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights of self-organization, to form, join, or assist Local 144, Teamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and to en-gage in other concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or torefrain from any and all such activities.2.Take the following affirmative action necessary to ef-fectyhte the policies of the Act:(a)Restoreto Richard Holcomb the reduction in hourlypay imposed upon him in June and again in September of1974, in the manner set forth in the section herein called"The Remedy."(b)Make whole Richard Holcomb for any loss of payhe may have suffered by reason of the Respondent's dis-crimination against him.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its place of business in Terre Haute, Indiana,copies of the attached notice marked "Appendix." 4 Copiesof said notice, on forms provided by the Regional Directorfor Region 25, after being duly signed by its representa-7 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions and Order,and all objections thereto shall bedeemed waived for all purposes.4In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " WALKER ELECTRIC CO.487tives,shall be posted by the Respondent immediately uponnotices are not altered, defaced, or covered by any otherreceipt thereof, and be maintained for 60 consecutive daysmaterial.thereafter,inconspicuous places,including all places(e)Notify the Regional Director for Region 25, in writ-where notices to employees are customarily posted.Rea-ing, within 20 days from the date this Order, what steps thesonable steps shall be taken by it to insure that all saidRespondent has taken to comply herewith.